DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/958,223 filed on 6/26/2020.
Currently, claims 1-9, 11-15, 17-18, 20-22 and 24.
Claims 10, 16, 19 and 23 have been cancelled. 
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/26/2020 and 8/17/2021 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling elements, the method steps flow chart, decorate pattern and three-dimensional structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,”, “The present invention relates”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, 17-18, 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 1, line 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claims 1-9, 11-15, 18, 20-22 and 24 depending upon the rejected claim 1 are also rejected. Claims 17, 20 and 24; having the same issues as mentioned is rejected. 

	Re claim 1, line 12; a citation “phenolic resin” is confusing and indefinite because it is not clear that if this “phenolic resin” is the same “a phenolic resin” cited in line 5? Clarification is required. 
	Re claim 1, line 13; a citation “the range” does not have a proper antecedent basis. Correction is required. 
	Re claim 3, line 1; a citation “the structure” does not have a proper antecedent basis. Correction is required. 
Re claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Claims 8, 11, 12, 13, 17 having the same issues as mentioned are rejected.
Re claim 7, lines 3-5; a citation “preferably of 4.0 to 5.5 minutes, more preferably of 4.45 to 5.20 minutes, and most preferably of 4.7 to 4.9 minutes” is confusing and indefinite because it is not clear which is an actual time range? Clarification is required. Claims 11, 12 and 17; having the similar issues are rejected.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-9, 11-15, 17-18, 20-22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0273244 to Vetter et al. (‘Vetter’).

Re claim 2: wherein the finish foil 2 is provided with a decorative pattern 8 and a three-dimensional structure (see Fig. 5).
Re claim 3: where the structure is synchronized with the decorative pattern 8.
Re claim 4: wherein the pattern imitates a wooden surface (par. [0076], line 1).
 Re claim 5: wherein the pressing is carried out against an embossing structure (wherein 8b points to) provided in the CPL process (Fig. 5).
Re claim 6: wherein the embossing structure is a textured press belt, or a textured paper, or a textured press plate.
Re claim 9: wherein the support structure comprises one or more layers of paper (par. [0107], line 4).
Re claim 11: wherein the pressing takes place at a pressure of 10 to 100 bar, preferably from 15 to 80 bar, further preferably from 20 to 60 bar, further preferably from 25 to 45 bar and most preferably from 30 to 35 bar (see par. 0095], line 9). 

Re claim 13: wherein the pressing is carried out by means of a double-belt press 23, preferably comprising two structural belts.
Re claim 14: further comprising providing a dry sheet 7, wherein the pressing comprises compressing the finish foil 2 with the support structure 6 and the dry sheet 7 in the CPL process (Fig. 1).
Re claim 17: Vetter discloses a laminate 1, in particular a continuously pressed laminate, comprising: a finish foil 2; and a support structure 6, wherein the support structure 6 is provided with a phenolic resin (par. [0066], lines 6-7); wherein the finish foil 2 is pressed with the support structure 6 to form the laminate, and the laminate 1 having a thickness of from 0.1 to 2.0 mm (see par. [0004], line 3), further preferably 15 from 0.2 to 1.5 mm, further preferably from 0.3 to 1.2 mm, further preferably from 0.4 to 1.0 mm, and most preferably from 0.5 to 0.8 mm.
Re claim 18: wherein the laminate 1 has ball impact values according to EN 438 (see par. [0141], line 5) at a shock load with small balls of at least 5 N not more than 15 N.
Re claim 20: a panel 1, in particular wall, ceiling, floor (see par. [0074], line 1-2), door or furniture panel or worktop, comprising a carrier board (40) and a laminate (10) in accordance with claim 15 attached to the carrier board (40)
Re claim 21: wherein the panel 1 being designed as a floor panel (Fig. 8), comprising coupling elements 33/34 adapted for positive coupling without glue to another similar panel 1’.
Re claim 22: wherein the panel 1 has ball impact values according to EN 438 (see par. [0141], line 5) at a shock load with small balls of at least 15 N and maximum of 30 N.
Re claim 24: Vetter discloses a process for the manufacture of a panel 1: providing a laminate according to claim 15 (see rejection above); providing a carrier board 6, in particular HDF, MDF (see par. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale